          Case 1:19-cv-02993-PKC Document 113 Filed 09/14/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
NOVARTIS PHARMA AG,

                                 Plaintiffs,                     19-cv-2993 (PKC)

                -against-
                                                                OPINION AND ORDER
                                                               ON RECONSIDERATION

AMGEN INC.,

                                  Defendant.
-----------------------------------------------------------x

CASTEL, U.S.D.J.

                Defendant Amgen moves for clarification and/or reconsideration of the Court’s

Opinion and Order of June 9, 2020 (the “Opinion”), which granted Novartis’s Rule 12(c) motion

as to Count II of the Complaint and denied Amgen’s Rule 12(c) motion as to Counts I, II and IV.

Novartis Pharma AG v. Amgen Inc., 2020 WL 3056490 (S.D.N.Y. June 9, 2020). Familiarity

with the Opinion is assumed, as is familiarity with the well-understood standard on a motion for

reconsideration under Local Civil Rule 6.3 and Rule 54(b), Fed. R. Civ. P.

                Count I seeks a declaration that Novartis did not breach the so-called “Distracting

Program” provision set forth at section 7.2 of the parties’ 2015 Agreement. Amgen argues that

in denying its Rule 12(c) motion, the Opinion “imposed a definitive construction” that was

favorable to Novartis and contrary to Amgen’s preferred construction, even though Novartis

itself did not move for judgment in its favor on Count I. (Docket # 99 at 1.) As described by

Amgen: “Amgen sought dismissal of Count I under Rule 12(c), but in pressing for the Court to

find the agreement unambiguously favored Amgen, Amgen did not invite a ruling as a matter of

law against its position.” (Id. at 8; emphasis in original.)
         Case 1:19-cv-02993-PKC Document 113 Filed 09/14/20 Page 2 of 4




               In moving for judgment on the pleadings, Amgen squarely placed at issue the

construction of section 7.2. Amgen filed a 25-page opening brief with 107 footnotes and an 11-

page reply brief with 48 footnotes. Amgen’s memoranda and pre-motion letter repeatedly urged

that section 7.2 is unambiguous. (See, e.g., Docket # 58 at 2 (“Section 7.2’s prohibition is

unambiguously expansive.”), 3 (urging that section 7.2 contains “unambiguous terms.”); Docket

# 41 at 6 (“The language of that prohibition [in section 7.2] is unambiguous.”). It argued that the

pleadings demonstrated that Novartis engaged in a “Distracting Program” through its Sandoz

“Affiliate,” thereby breaching section 7.2. 2020 WL 3056490, at *7. In opposition, Novartis

offered a competing interpretation: It urged that Sandoz’s activities were beyond the scope of the

2015 Agreement, or, alternatively, that Amgen was required to prove that Sandoz acted pursuant

to the instructions of Novartis. Id. at *8. Novartis did not assert that the relevant language was

ambiguous.

               The 2015 Agreement is governed by New York law, which has long held that

“[w]hen the terms of a written contract are unambiguous, its proper construction presents a

question of law for the court.” Dudley v. Perkins, 235 N.Y. 448, 457 (1923). On the basis of the

pleadings and the documents integral thereto, the Court construed section 7.2 as it was necessary

to do in order to adjudicate Amgen’s motion. See 2020 WL 3056490, at *8. Amgen’s argument

that the Court was limited to either adopting Amgen’s preferred construction or abstaining from

construing the provision at all misconstrues the court role in interpreting an unambiguous

contract and defies decades of precedent.

               Amgen now argues that because the parties advanced conflicting interpretations

of section 7.2, the language is actually ambiguous and ought not be construed without extrinsic

evidence of the parties’ intent. (Docket # 103 at 1-7.) “However, provisions in a contract are not



                                               -2-
          Case 1:19-cv-02993-PKC Document 113 Filed 09/14/20 Page 3 of 4




ambiguous merely because the parties interpret them differently.” CT Inv. Mgmt. Co., LLC v.

Chartis Specialty Ins. Co., 130 A.D.3d 1, 6-7 (1st Dep’t 2015) (quotation marks omitted); accord

Universal Am. Corp. v. Nat’l Union Fire Ins. Co. of Pittsburgh, Pa., 25 N.Y.3d 675, 680 (2015)

(“parties cannot create ambiguity from whole cloth where none exists, because provisions are not

ambiguous merely because the parties interpret them differently”) (quotation marks omitted).

That the parties had conflicting interpretations of the agreement was apparent from the outset of

the case. That does not make the agreement ambiguous or warrant reconsideration or

clarification of the Opinion.

                 The parties are sophisticated and retained experienced counsel. Their motion

papers reflected familiarity the underlying agreements and the controlling principles of contract

interpretation. The Court devoted its time and attention to adjudicating the motions. Amgen

took a calculated risk that the Court might reject its preferred construction of section 7.2 and

construe the agreement differently. The construction that Amgen received is a by-product of the

judicial process that it invoked by making its motion..

                 Curiously, Amgen refrains from asking the Court, upon reconsideration, to grant

its motion for judgment on the pleadings. 1 It merely asks to state that the Court has not

definitively construed the agreement in the manner stated in its Opinion. Amgen’s motion for

reconsideration or clarification is DENIED.




1
 “Through its motion, Amgen seeks only narrow relief: Amgen does not seek to alter the ultimate disposition of this
Court’s June 9, 2020 Opinion and Order (“Order”) denying its Rule 12(c) motion.” Amgen Reply at 1.

                                                       -3-
       Case 1:19-cv-02993-PKC Document 113 Filed 09/14/20 Page 4 of 4




            SO ORDERED.




Dated: New York, New York
       September 14, 2020




                                    -4-
